TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-13-00203-CR



                                     Candace Orn, Appellant

                                                  v.

                                   The State of Texas, Appellee


      FROM THE DISTRICT COURT OF Caldwell COUNTY, 421st JUDICIAL DISTRICT
          NO. 12-095, HONORABLE TODD. A. BLOMERTH, JUDGE PRESIDING



                                            ORDER


PER CURIAM

                Appellant’s brief was originally due September 11, 2013. When no brief was filed,

this Court’s clerk sent notice to appellant’s counsel, Howard S. Jenkins, informing him that the brief

was overdue. In response, Jenkins filed a motion requesting an extension of time to file the brief,

which this Court granted in part. Subsequently, Jenkins filed two additional motions requesting an

extension of time to file the brief, which this Court also granted. In granting the last motion, this

Court extended the deadline until January 2, 2014, and indicated that no further extensions would

be granted. No brief was filed. This Court’s clerk again sent notice to Jenkins informing him that

the brief was again overdue. In response, Jenkins has filed a fourth motion requesting an extension

of time to file the brief.
                We deny the motion. We hereby order appellant’s counsel, Howard S. Jenkins, to

tender a brief in this cause no later than February 11, 2014. Failure to file the brief by that date will

result in counsel being called before this Court to show cause why he should not be held in contempt

for violating this order.

                It is so ordered on this the 27th day of January, 2014.



Before Chief Justice Jones, Justices Pemberton and Rose




                                                   2